UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7100


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC ARTHUR WALTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:94-cr-00021-FPS-JES-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric Arthur Walton appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   motion     for    resentencing   under       18    U.S.C.

§ 3559(c)(7) (2006).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         See United States v. Walton, No. 5:94-

cr-00021-FPS-JES-1 (N.D. W. Va. July 28, 2010).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   the    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2